Exhibit 10.33

PACIFIC ARCHITECTS AND ENGINEERS INCORPORATED

2016 PARTICIPATION PLAN

TERMINATION AGREEMENT

[●]

Dear [NAME],

As you may know, Shay Holding Corporation, a Delaware corporation and parent of
Pacific Architects and Engineers, LLC (successor to Pacific Architects and
Engineers Incorporated), a Delaware limited liability company (the “Company”),
Gores Holdings III, Inc., a Delaware corporation (“Parent”), and certain other
parties are entering into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which the Company will ultimately
become a subsidiary of Parent (the “Transaction”). Capitalized terms used but
not defined in this letter have the meanings given to them in the Merger
Agreement. The Committee (as defined in the Pacific Architects and Engineers
Incorporated 2016 Participation Plan (the “Plan”)) has determined that
immediately prior to the Transaction, and consistent with the terms of the Plan,
it will terminate the Plan effective immediately prior to the Closing and you
will have no rights under the Plan following such time. For the avoidance of
doubt, if the Closing does not occur prior to the termination of the Merger
Agreement, the terms of this letter shall be of no further force or effect.

This letter, which is being entered into contemporaneously with the Merger
Agreement, sets forth our mutual agreement concerning the treatment of any
performance units that were granted to you under the Plan (the “Performance
Units”). By signing below, you acknowledge and agree that the Performance Units
will terminate in their entirety effective immediately prior to the Closing and
that you will have no right to any payment with respect to the Performance Units
upon the Closing or at any time thereafter, other than the payment set forth in
this letter. The amount of such payment will equal the product of (x) the number
of outstanding Performance Units held by you as of the time immediately prior to
the their termination in accordance with this letter multiplied by (y) an amount
equal to (i)(A) the Qualifying Event Value (defined below) plus $180,549,521
plus $80,000,000 divided by (B) $423,071,496 minus (ii) the grant value
specified in your Performance Unit grant agreement, as determined by the
Committee prior to the Closing (such amount, the “Cash Payment”). You hereby
acknowledge that such amount satisfies the Company’s obligations to you with
respect to your Performance Units. Subject to your execution of this letter, and
in consideration of the waiver and release that follows, the Company will pay
the Cash Payment, less tax withholdings required by applicable law, to you in a
lump sum promptly following the Closing (and in no event later than 30 days
following the Closing).

For purposes of this letter, “Qualifying Event Value” means an amount equal to
(a) Parent Cash as of the Closing (after giving effect to any payments to be
made in connection with the Parent Stockholder Redemption) minus (b) the Parent
Transaction Costs, to the extent not paid prior to the Closing, minus (c) the
Deleveraging Amount, minus (d) the Estimated Company Transaction Costs
Adjustment Amount.



--------------------------------------------------------------------------------

By signing below, as of the Closing, you hereby unconditionally and irrevocably
waive, release and discharge the Company and its affiliates (both current and
future) from any and all claims, set-offs, demands, obligations, rights,
privileges and preferences of any kind or nature whatsoever arising from or in
any way connected with or related to the Plan and Performance Units (other than
the right to receive the Cash Payment under this letter agreement), including,
but not limited to, any related tax liability. You acknowledge that you may
hereafter discover facts in addition to or different from those which you now
know or believe to be true with respect to the Plan or Performance Units, but it
is your intention to fully and finally and forever settle and release any and
all matters, disputes and differences, known or unknown, which do now exist, may
exist or heretofore have existed between you and the Company or its affiliates
(both current and future) with respect to the Plan or Performance Units.

 

Sincerely, PACIFIC ARCHITECTS AND ENGINEERS, LLC
By:     Name:     Its:    

 

ACKNOWLEDGED AND AGREED: PARTICIPANT

 

[NAME]